DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebers (US PGPub 2013/0127620) in view of Derenne (US PGPub 2015/0109442)
Regarding claim 1, Siebers discloses a system for fall prevention, comprising: (Siebers teaches a system for monitoring the fall risk of a patient in a hospital bed setting and alerting personnel if the fall risk is high, see Abstract)
a platform configured to support a patient, the platform including rails and rail sensors; (¶ 0033 teaches a patient bed which includes guard rails and sensors which indicate whether the guard rails are up or down. Also see ¶ 0206)
an image capturing device configured to capture images of at least the patient; (See camera at ¶ 0169)
a patient monitor configured for interactive communication with the patient; (¶ 0158 teaches display devices in communication with the patient. Also see ¶ 0214.)
a health monitoring station configured to receive rail sensor data and in communication with the patient monitor; (¶ 0212 teaches a health monitoring station outside the patient’s room. See ¶ 0214 and 0215 for communication with the patient monitor.)
and an edge network device co-located with the platform and in communication with the health monitoring station and the image capturing device, the edge network device configured to: (¶ 0216 describes an edge network device programmed to process information from the camera. See also ¶ 0039.)
receive image data from the image capturing device when the rail sensors indicate that the rail is down and the patient is at risk to themselves; (¶ 0206, “the guard rail sensors 2118 may determine that one or both of the bed's guard rails 2114 are in a lowered position. This information is communicated to a connectivity engine (via a bed or sensor interface), which, in turn, triggers some or all of the cameras 2104 to capture images from different parts of the room in order to localize the patient 2112”)
trigger alerts at the health monitoring station when the patient is predicted to be sitting instead of lying down on the platform; and (¶ 0221-0222 teaches triggering an alert based on the patient sitting at the edge of the bed.)
trigger alerts at the health monitoring station when the patient is predicted to be standing instead of lying down on the platform. (¶ 0206-0207 and Fig. 21 teach generating alerts when a patient has gotten up from the bed.)
In the field of patient fall prevention Derenne teaches:
anonymize the image data to generate a skeleton image; (Derenne teaches a system for monitoring the fall risk of a patient in a hospital bed setting. The video monitoring system at ¶ 0171 teaches generating a skeleton image from the received video.)
determine a posture associated with the skeleton image; (Skeletal posture is determined at ¶ 0171-0172.)
triggering escalated alerts (¶ 0278-0280 teach issuing escalating alerts including doing so when the patient is standing up.)
It would have been obvious to one of ordinary skill in the art to have combined Siebers’ patient fall prevention system with Derenne’s patient fall prevention system. Both references teach a system for monitoring the fall risk of a patient in a hospital bed setting and alerting personnel if the fall risk is high. Derenne teaches doing so based on generating a skeleton image, a well-known and widely-used technique for posture analysis. Derenne also teaches triggering escalated alerts when a patient is getting up. The combination constitutes the repeatable and predictable result of simply applying Derenne’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the system of claim 1, wherein the alerts initiate communications between the patient and healthcare personnel at the health monitoring station using the patient monitor. (See rejection of claim 1, especially Siebers ¶ 0212-0214).
Regarding claim 3, the above combination discloses the system of claim 1, wherein the escalated alerts initiate sending healthcare personnel to check on the patient. (Siebers teaches alerting healthcare personnel.)
Regarding claim 4, the above combination discloses the system of claim 1, the edge network device configured to use a posture classifier to determine the posture. (Siebers ¶ 0207 and Derenne ¶ 0278-0280)
Regarding claim 7, the above combination discloses the system of claim 1, wherein for anonymization the edge network device is configured to preserve image data within a range defined by coordinates of bone nodes in the skeleton image. (¶ 0171 teaches generating a skeleton image from the received video based on bone nodes such as shoulders, elbows, wrists, etc. These are the preserved points represented in the skeleton image as described in ¶ 0171, 0172 and Fig. 5)
Claim 8 is the method claim corresponding to system claims 1 and 7. Siebers teaches that the platform is a bed (¶ 0033). Remaining limitations are rejected similarly. See detailed analysis above.
Regarding claim 9, the above combination discloses the method of claim 8, the method comprising: starting the camera when the guard rail sensors indicate that the guard rail is down and there is an at-risk patient, and tracking the posture of the patient. (See Siebers ¶ 0206 and rejection of claim 1.)
Regarding claim 16, the above combination discloses a system for fall prevention, comprising: (See rejection of claim 1)
a video camera configured to capture images of a patient and a bed in a medical facility room; (See rejection of claim 1)
a monitoring station configured to receive sensor data from at least a rail sensor on the bed; (See rejection of claim 1)
a bedside monitor configured for interactive communication with the patient and between the monitoring station; and (See rejection of claim 1, especially Siebers ¶ 0158 and ¶ 0214.)
an edge gateway co-located and in communication with the video camera and the monitoring station, the edge gateway configured to: (See rejection of claim 1)
generate a skeleton image by anonymizing image data received from the video camera which is activated when the rail sensor indicates that a rail sensor is disengaged and the patient has a health status of risky; (See rejection of claim 1)
classify a posture associated with the skeleton image; (See rejection of claims 1 and 4)

transmit a first alert to the monitoring station when the posture is classified as sitting; and (As in rejection of claim 1, Siebers ¶ 0221-0222 teaches triggering an alert based on the patient sitting at the edge of the bed.)
transmit a second alert to the monitoring station when the posture is classified as standing. (Siebers ¶ 0206-0207 and Fig. 21 teach generating alerts when a patient has gotten up from the bed. Also see combination with Derenne at rejection of claim 1.)
Regarding claim 17, the above combination discloses the system of claim 16, wherein communications between the patient and medical personnel are initiated using the patient monitor in response to the first alert. (See rejection of claim 2, especially Siebers ¶ 0212-0214).
Regarding claim 18, the above combination discloses the system of claim 17, wherein the medical personnel are sent to the patient in response to the second alert. (Siebers teaches alerting healthcare personnel. Also see combination with Derenne at rejection of claim 1.)
Claims 19-20 are system claims dependent on claim 16 corresponding to system claims 6-7. Remaining limitations are rejected similarly. See detailed analysis above.

Claim(s) 5, 6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebers (US PGPub 2013/0127620) in view of Derenne (US PGPub 2015/0109442) and Vaezi Joze (US PGPub 2019/0294871)
Regarding claim 5, the above combination discloses the system of claim 4, the edge network device configured perform posture classification. (See rejection of claims 1 and 4.)
In the field of posture classification Vaezi Joze teaches training the posture classifier. (¶ 0002 and 0025-0027 teach training a system for human action recognition via labels of skeletal images.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s patient posture classification system with Vaezi Joze posture classification system which explicitly teaches training posture recognition. Siebers and Derenne teach a system for monitoring the fall risk of a patient in a hospital bed setting via posture classification. Vaezi Joze teaches a system for generating training data for use in training a skeletal posture classification procedure. The combination constitutes the repeatable and predictable result of simply applying Vaezi Joze’s teaching here. Using a training/learning system for posture classification cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 6, the above combination discloses the system of claim 5, wherein to train the posture classifier the edge network device is configured to: 
anonymize training image data to generate multiple training skeleton images; (¶ 0077 teaches generating skeleton images from the multiple reference images.)
downsize training skeleton images to a defined size; (¶ 0079 teaches downsizing the original image to an area defined by an outline of the transformed skeleton.)
label downsized training skeleton images having a sitting posture as correct; (¶ 0082 teaches labelling the skeleton images as correct if they appear to be sufficiently realistic training images. These skeleton images were generated based on an action label such as “sitting”, see ¶ 0030-0032.)
apply data enhancement to the labeled training skeleton images to generate a training dataset; (Vaezi Joze’s process is designed to generate data enhancement for the labelled images by generating synthetic images in many configurations to be used for training.)
normalize the training dataset; and (¶ 0035)
process the training dataset through a convolutional neural network to train the classifier. (¶ 0083 teaches that this process generates a training dataset to train a machine learning model. Vaezi Joze’s does not expressly disclose that a convolutional neural network is used here. Elsewhere Vaezi Joze’s does teach using a convolutional neural network (CNN) to classify skeleton images (¶ 0040). The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used type of machine-learning algorithm when Vaezi Joze does not specify which machine-learning algorithms can be used. As noted, Vaezi Joze already teaches using convolutional neural networks elsewhere. Using a CNN for machine learning cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.)
Regarding claim 10, the above combination discloses the method of claim 9, wherein the anonymizing the image data further comprising: maintaining image data within a range defined by coordinates of bone nodes in the graphical image; and (See rejection of claim 7.)
setting pixels in an edge area to black. (Vaezi Joze ¶ 0044 teaches setting pixels in the edge area of the skeleton to black.)
Regarding claim 11, the above combination discloses the method of claim 10, the method comprising: engaging in communications with the patient by medical personnel when the alert level is initiated.  (See rejection of claim 2.)
Regarding claim 12, the above combination discloses the method of claim 11, the method comprising: continuing tracking of the posture of the patient during communications between the medical personnel and the patient to determine patient responsiveness and reaction. (Derenne ¶ 0278-0279 teaches continuing tracking of the posture of the patient during communications with the patient to determine patient responsiveness and reaction. Siebers ¶ 0212 teaches that the initiated communications are between the medical personnel and the patient.)
Claims 13-15 are the method claim corresponding to system claims 3-5. Remaining limitations are rejected similarly. See detailed analysis above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661            
/AMANDEEP SAINI/            Primary Examiner, Art Unit 2661